—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief and on a further limitation of issues upon consent at oral argument, from so much of (1) an order of the Supreme Court, Nassau County (Parga, J.), dated December 31, 1999, as denied that branch of her motion which was to modify the visitation provisions of the parties’ stipulation of settlement, and (2) a judgment of the same court, entered July 11, 2000, as incorporated by reference the visitation provisions of the stipulation.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
*459The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
We agree with the Supreme Court that the plaintiff did not demonstrate a material change of circumstances warranting modification of the visitation provisions of the stipulation of settlement (see, Matter of Cinquemani v Guarino, 243 AD2d 562, 563; Matter of Brocher v Brocher, 213 AD2d 544). Bracken, Acting P. J., Ritter, Goldstein and Feuerstein, JJ., concur.